03/17/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                               FILED  Case Number: PR 06-0422


                                        PR 06-0422
                                                                                MAR 1 7 2020
                                                                             Bowen Greenwood
IN RE PETITION OF ALICIA KELLY FOR LEAVE                )                  Clerk of Supreme Court
                                                                                        Montana
TO SIT FOR THE JULY 2020 MONTANA BAR                                   O R D tite    cf
EXAMINATION


       Alicia Kelly has petitioned for waiver of Rule I.C.1 of the Rules of Admission to
the State Bar of Montana, which provides that a student applicant to take the bar
examination "must have a Juris Doctoe' degree at the time ofthe examination. Kelly will
complete the requirements for a Juris Doctorate from the Alexander Blewitt III School of
Law at the University of Montana on May 29, 2020, but her degree will not actually be
awarded by the University until August 14, 2020, about two weeks after the examination.
In her efforts to complete her degree requirements, Kelly was restricted by the limitation
on the number of credits that students may take in a semester. Having to wait until the
February 2021 administration ofthe examination would cause undue hardship for Kelly.
       Rule VII.A. of the Rules of Admission provides that this Court "may, under
circumstances it deems sufficient, waive any requirement under these rules." Upon review
of the petition, we conclude that the circumstances presented, particularly, Kelly's
completion of all requirements for a Juris Doctorate prior to the examination, are sufficient
to justify waiver ofthe degree requirement so that Kelly may sit for the July 2020 Montana
Bar Examination. Therefore,
       IT IS HEREBY ORDERED that the petition of Alicia Kelly for waiver ofRule I.C.1
of the Rules of Admission to the State Bar of Montana, requiring a student applicant to
have a Juris Doctor degree at the time of examination, is GRANTED for purposes of the
July 2020 administration of the Montana Bar Examination.
       Copies of this order shall be provided to the Petitioner and to the State Bar of
Montana.
       DATED this    17-    day of March, 2020.
    Chief Justice




          ustices




2